Name: EC: Commission Decision of 30 November 2009 on the reference document referred to in Article 27(4) of Directive 2008/57/EC of the European Parliament and of the Council on the interoperability of the rail system within the Community (notified under document C(2009) 8680) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: land transport;  organisation of transport;  European construction;  technology and technical regulations
 Date Published: 2009-12-22

 22.12.2009 EN Official Journal of the European Union L 341/1 COMMISSION DECISION of 30 November 2009 on the reference document referred to in Article 27(4) of Directive 2008/57/EC of the European Parliament and of the Council on the interoperability of the rail system within the Community (notified under document C(2009) 8680) (Text with EEA relevance) (2009/965/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Directive 2008/57/EC of the European Parliament and of the Council of 17 June 2008 on the interoperability of the rail system within the Community (1), and in particular, Article 27(4) thereof, Having regard to the recommendation of the European Railway Agency (No ERA/REC/XA/01-2009) of 17 April 2009, Whereas: (1) Article 27(3) of Directive 2008/57/EC requires the European Railway Agency to draft a reference document cross-referencing all the national rules applied by the Member States for placing vehicles in service. This document must contain the national rules of each Member State for each of the parameters listed in Annex VII to Directive 2008/57/EC and specify the group referred to in Section 2 of that Annex to which these rules belong. These rules must comprise those notified under Article 17(3) of Directive 2008/57/EC, including those notified following adoption of TSIs (specific cases, open points, derogations) and those notified under Article 8 of Directive 2004/49/EC of the European Parliament and of the Council (2). The first version of the reference document is to be presented to the Commission no later than 1 January 2010. (2) In order to allow comparison and cross-referencing, in respect of a particular parameter, between the requirements contained within the TSIs and those contained in national rules, the list of parameters to be checked in conjunction with the placing in service of non-TSI conform vehicles, should, on the one hand, preserve compatibility with, and build upon existing agreements based on national rules and, on the other hand, reflect the TSIs. It is therefore necessary for the list of parameters to be at a level of detail significantly higher than that currently reflected in Section 1 of Annex VII to Directive 2008/57/EC. It is appropriate to adopt the detailed list of parameters set out in the Annex to this Decision as the basis for the reference document referred to in Article 27(4) of Directive 2008/57/EC. (3) The measures provided for in this Decision are in accordance with the opinion of the Committee established in accordance with Article 29(1) of Directive 2008/57/EC, HAS ADOPTED THIS DECISION: Article 1 The reference document referred to in Article 27(4) of Directive 2008/57/EC shall be drawn up on the basis of the list of parameters set out in the Annex to this Decision. It shall also contain, for each Member State, some basic information on the national legal framework applicable to placing railway vehicles in service. Article 2 This Decision is addressed to the Member States and to the European Railway Agency, as represented by its Executive Director. Done at Brussels, 30 November 2009. For the Commission Antonio TAJANI Vice-President (1) OJ L 191, 18.7.2008, p. 1. (2) OJ L 164, 30.4.2004, p. 44. ANNEX List of parameters to be used for classifying national rules in the reference document referred to in Article 27 of Directive 2008/57/EC Reference Parameters Explanations 1.0 General documentation General documentation (including description of new, renewed or upgraded vehicle and its intended use, design, repair, operation and maintenance information, technical file, etc.) 1.1 General documentation General documentation, technical description of the vehicle, its design and intended use for the kind of traffic (long-distance train, suburban vehicles, commuter services, etc.) inclusive of intended and max design speed, including general plans, diagrams and necessary data for registers, e.g. length of vehicle, axle arrangement, axle spacing, mass per unit, etc. 1.2 Maintenance instructions and requirements 1.2.1 Maintenance instructions Maintenance manuals and leaflets, including requirements necessary to maintain design safety level of the vehicle Any appropriate professional qualifications i.e. skills that are requested for equipment maintenance 1.2.2 The maintenance design justification file 1.3 Instructions and documentation for operation 1.3.1 Instructions for operation in normal and degraded modes of the vehicle 1.4 Track-side tests of the complete vehicle 2.0 Structure and mechanical parts Mechanical integrity and interface between vehicles (including draw and buffer gear, gangways), strength of vehicle structure and fittings (e.g. seats), loading capability, passive safety (including interior and exterior crashworthiness) 2.1 Vehicle structure 2.1.1 Strength and integrity This parameter covers, for example, requirements of the mechanical strength of car body, under-frame, suspension systems, couplings, track sweeper and snow plough. Mechanical strength of separate items of this list such as bogie/running gear, axle box, axle, wheel, and pantograph will be defined separately 2.1.2 Load capability 2.1.2.1 Load conditions and weighted mass 2.1.2.2 Axle load and wheel load For individual wheels/axles in accordance with load conditions of item 2.1.2.1 2.1.3 Joining technology 2.1.4 Lifting and jacking 2.1.5 Fixing of devices to car body structure 2.1.7 Connections used between different parts of the vehicle E.g. connection/suspension between car body and bogie 2.2 Mechanical interfaces for end coupling or inner coupling 2.2.1 Automatic coupling 2.2.2 Characteristic of rescue coupling For operational requirements to rescue trains see also 13.1 and 13.3 2.2.3 Screw couplings 2.2.4 Buffing, inner coupling and draw gear components Including design, functionality and characteristics, e.g. elasticity of buffers 2.2.5 Buffer marking 2.2.6 Draw hook 2.2.7 Gangways 2.3 Passive safety Including, e.g. obstacle deflector, limiting deceleration, survival space, structural integrity of occupied areas, reducing the risk of derailment and overriding, limiting consequences of hitting a track obstruction, interior fittings for passive safety 3 Track interaction and gauging Mechanical interfaces to the infrastructure (including static and dynamic behaviour, clearances and fits, gauge, running gear, etc.) 3.1 Vehicle gauge Compatibility of the vehicle profile with the infrastructure and other vehicles (static and dynamic gauge) based on reference static and dynamic gauge 3.1.1 Specific case Specific case (e.g. vehicles to be carried on a ferry) 3.2 Vehicle dynamics Rolling stock dynamic behaviour including equivalent conicity, instability criterion, tilting, safety against derailments on twisted track, track loading, etc. 3.2.1 Running safety and dynamics Including tolerance of vehicle to distortion of track, running on curved or twisted tracks, safe running on points and diamond crossings, etc. 3.2.2 Equivalent conicity, wheel profile and limits 3.2.3 Track loading compatibility parameters E.g. dynamic wheel force, wheel forces exerted by a wheel set on the track (quasi static wheel force, maximum total dynamic lateral force, quasi static guiding force) 3.2.4 Vertical acceleration E.g. dynamic effects transmitted to bridge decks including resonance in bridges 3.3 Bogies/running gear 3.3.1 Bogies 3.3.2 Wheel set (axle + wheels) Including variable gauge wheel sets, axle body, etc. 3.3.3 Wheel 3.3.4 Wheel/rail interface (including wheel flange lubrication and sanding) Wheel/rail interface (including wheel flange lubrication, upper sway/wearing track wheel interactions and sanding requirements deriving from traction, braking, train detection) 3.3.5 Bearings on the wheel set 3.3.6 Minimum curve radius to be negotiated Values and conditions (e.g. coach coupled/uncoupled) 3.3.7 Rail guard Protection of wheels from obstacles on the rails 3.4 Limit of maximum longitudinal positive and negative acceleration 4 Braking Braking-related items (including wheel-slide protection, braking control and braking performance in service, emergency and parking modes) 4.1 Functional requirements for braking at train level E.g. automaticity, continuity, inexhaustibility 4.2 Safety requirements for braking at train level 4.2.1 Traction/braking interlocking E.g. traction inhibition 4.3 Brake system Recognised architecture and associated standards Reference to existing solutions, e.g. UIC 4.4 Brake command Requirement on brake command per type of brake e.g. number and type of device, allowed delay between command and action on brake 4.4.1 Emergency braking command 4.4.2 Service braking command 4.4.3 Direct braking command 4.4.4 Dynamic braking command 4.4.5 Parking braking command 4.5 Brake performance 4.5.1 Emergency braking 4.5.2 Service braking 4.5.3 Calculations related to thermal capacity 4.5.4 Parking brake 4.6 Braking adhesion management 4.6.1 Limit of wheel rail adhesion profile 4.6.2 Wheel slide protection system 4.7 Braking force production Requirement on equipment creating the brake force per type of brake 4.7.1 Friction brake Including material properties, e.g. for composite brake blocks 4.7.1.1 Brake blocks 4.7.1.2 Brake discs 4.7.1.3 Brake pads 4.7.2 Dynamic brake linked to traction 4.7.3 Magnetic track brake 4.7.4 Eddy current track brake 4.7.5 Parking brake 4.8 Brake state and fault indication 4.9 Brake requirements for rescue purposes 5.0 Passenger-related items Passenger facilities and passenger environment including passenger windows and doors and requirements for persons with reduced mobility etc. 5.1 Access Functional and technical specifications e.g. for people with reduced mobility 5.1.1 Exterior doors 5.1.2 Interior doors 5.1.3 Clearways 5.1.4 Steps and lighting 5.1.5 Floor height changes 5.1.6 Handrails 5.1.7 Boarding aids 5.2 Windows E.g. mechanical characteristics of windows and glass, requirements for emergencies for mechanical characteristics of windscreens see 9.1.3.1 5.3 Toilets See 6.2.1.1 for toilet emissions 5.4 Passenger information 5.4.1 Public address system 5.4.2 Signs and information Including safety instructions to passengers and emergency markings for passengers 5.5 Seats and specific PRM arrangements Except access (covered by 5.1) 5.6 Specific passenger-related facilities 5.6.1 Lift systems Conformity to CE or national regulation if any 5.6.2 Heating, ventilation and air condition systems E.g. internal air quality, requirement in case of fire (switch off) 5.6.3 Other E.g. beverage dispensing units 6.0 Environmental conditions and aerodynamic effects Impact of the environment on the vehicle and impact of the vehicle on the environment (including aerodynamic conditions and both the interface between the vehicle and the trackside part of the railway system and the interface to the external environment) 6.1 Impact of the environment on the vehicle 6.1.1 Environmental conditions impacting on the vehicle 6.1.1.1 Altitude 6.1.1.2 Temperature 6.1.1.3 Humidity E.g. anti-condensation and anti-freezing measures 6.1.1.4 Rain 6.1.1.5 Snow, ice and hail E.g. snow cleaning devices, snow plough, ice-free heaters, etc. 6.1.1.6 Solar radiation 6.1.1.7 Chemical and particulate matter Impact upon vehicle equipment and functions due to chemicals and small airborne objects (e.g. ballast) 6.1.2 Aerodynamic effects on the vehicle Aerodynamic impacts upon the vehicles equipment and functions 6.1.2.1 Crosswind effects Impact upon vehicle equipment and functions due to crosswinds 6.1.2.2 Maximum pressure variation in tunnels Impact upon vehicle equipment and functions due to rapid changes in ambient pressure 6.2 Impact of the vehicle on the environment 6.2.1 Chemical and particulate emissions Limits for chemical and particulate emissions from the vehicle 6.2.1.1 Toilet emissions Toilet discharge emissions to the external environment 6.2.1.2 Exhaust gas emissions Exhaust gas emissions to the external environment 6.2.2 Limits for noise emissions Limits for noise emissions from the vehicle to the external environment 6.2.2.1 Exterior noise impact Exterior noise impact caused by the vehicle upon the environment external to the railway system 6.2.2.2 Stationary noise impact Stationary noise impact caused by the vehicle upon the environment external to the railway system 6.2.2.3 Starting noise impact Starting noise impact caused by the vehicle upon the environment external to the railway system 6.2.2.4 Pass-by noise impact Pass-by noise impact caused by the vehicle upon the environment external to the railway system 6.2.3 Limits for aerodynamic loads impact Limits for impact of aerodynamic loads caused by the vehicle upon other parts of the railway system and upon the environment 6.2.3.1 Head pressure pulses Effect of pressure pulses caused by the head of the train at the track side 6.2.3.2 Aerodynamic impact on passengers/materials on the platform Aerodynamic disturbance to passengers/materials on platform including assessment methods and operational loading conditions 6.2.3.3 Aerodynamic impact on track workers Aerodynamic disturbance to track workers 6.2.3.4 Ballast pick-up and projection onto neighbouring property 7.0 External warning, marking functions and software integrity requirements External warnings, marking functions and integrity of software, e.g. safety-related functions with impact on the train behaviour including train bus 7.1 Integrity of software employed for safety-related functions E.g. integrity of software of train bus 7.2 Visual and audible vehicle identification and warning functions 7.2.1 Vehicle marking 7.2.2 External lights 7.2.2.1 Headlights 7.2.2.2 Marker lights 7.2.2.3 Tail lights 7.2.2.4 Lamp controls 7.2.3 Warning horn 7.2.3.1 Warning horn tones 7.2.3.2 Warning horn sound pressure levels Outside the cab  for internal sound level, see 9.2.1.2 7.2.3.3 Warning horns, protection 7.2.3.4 Warning horns, control 7.2.3.5 Warning horns verification of sound pressure levels 7.2.4 Brackets E.g. requirements for rear end signals: lamps, flags, etc. 8.0 Onboard power supply and control systems Onboard propulsion, power and control systems plus the interface of the vehicle to the power supply infrastructure plus EMC (all aspects) 8.1 Traction performance requirements 8.1.1 Residual acceleration at max speed 8.1.2 Residual traction capability in degraded mode 8.1.3 Traction wheel/rail adhesion requirements 8.2 Functional and technical specification related to the interface between the vehicle and the energy subsystem 8.2.1 Functional and technical specification related to the electric power supply 8.2.1.1 Power supply 8.2.1.2 Impedance between pantograph and wheels 8.2.1.3 Voltage and frequency of overhead contact line power supply 8.2.1.4 Energy recuperation 8.2.1.5 Maximum power and maximum current that is permissible to draw from the overhead contact line Including maximum current at standstill 8.2.1.6 Power factor 8.2.1.7 System energy disturbances 8.2.1.7.1 Harmonic characteristics and related over-voltages on the overhead contact line 8.2.1.7.2 Effects of DC content in AC supply 8.2.1.8 Electrical protection E.g. selectivity of onboard protections and substation protection system 8.2.2 Pantograph functional and design parameters 8.2.2.1 Pantograph overall design 8.2.2.2 Pantograph head geometry 8.2.2.3 Pantograph static contact force 8.2.2.4 Pantograph contact force (including dynamic behaviour and aerodynamic effects) Including quality of current collection 8.2.2.5 Working range of pantographs 8.2.2.6 Current capacity 8.2.2.7 Arrangement of pantographs 8.2.2.8 Insulation of pantograph from the vehicle 8.2.2.9 Pantograph lowering 8.2.2.10 Running through phase separation sections 8.2.2.11 Running through system separation sections 8.2.3 Contact strip functional and design parameters 8.2.3.1 Contact strip geometry 8.2.3.2 Contact strip material 8.2.3.3 Contact strip assessment 8.2.3.4 Detection of contact strip breakage 8.2.3.5 Current capacity 8.3 Electrical power supply and traction system 8.3.1 Energy consumption measurement 8.3.2 Main electrical circuit configuration 8.3.3 High voltage components 8.3.4 Earthing 8.4 Electromagnetic compatibility The electromagnetic compatibility between the onboard electrical power supply and control system and:  other parts of the onboard electrical power supply and control system on the same vehicle,  other vehicles,  the trackside part of the railway system,  the external environment 8.4.1 Electromagnetic compatibility within the onboard electrical power supply and control system The electromagnetic compatibility between parts of the onboard electrical power supply and control system 8.4.2 Electromagnetic compatibility with the signalling and telecommunications network The electromagnetic compatibility between the onboard electrical power supply and control system and the signalling and telecommunications network part of the trackside 8.4.3 Electromagnetic compatibility with other vehicles and with the trackside part of the railway system The electromagnetic compatibility between the onboard electrical power supply and control system and other vehicles and the trackside part of the railway system other than the signalling and telecommunications network 8.4.4 Electromagnetic compatibility with the environment The electromagnetic compatibility between the onboard electrical power supply and control system and the environment external to the railway system (including people in the neighbourhood or on the platform, passengers, drivers/staff) 8.5 Protection against electrical hazards 8.6 Diesel and other thermal traction system requirements 8.7 Systems requiring special monitoring and protection measures 8.7.1 Tanks and pipe systems for flammable liquids Special requirements for tanks and pipe systems for flammable liquids (including fuel) 8.7.2 Pressure vessel systems/pressure equipment 8.7.3 Steam boiler installations 8.7.4 Technical systems in potentially explosive atmospheres Special requirements for technical systems in potentially explosive atmospheres (e.g. liquid gas, natural gas and battery-powered systems, including protection of transformer tank) 8.7.5 Ionisation detectors 8.7.6 Hydraulic/pneumatic supply and control systems Functional and technical specifications, e.g. compressed air power supply, capacity, type, temperature range, air dryers (towers), dew point indicators, insulation, air intake characteristics, fault indicators, etc. 9.0 Staff facilities, interfaces and environment The onboard facilities, interfaces, working conditions and environment for staff (including drivers cabs and driver/machine interfaces) 9.1 Drivers cab design 9.1.1 Cab design 9.1.1.1 Interior layout E.g. space availability, cab arrangement and ergonomic requirements 9.1.1.2 Desk ergonomics 9.1.1.3 Drivers seat 9.1.1.4 Means for the driver to exchange documents 9.1.1.5 Other facilities to control operation of the train 9.1.2 Access to drivers cab 9.1.2.1 Access, egress and doors 9.1.2.2 Drivers cab emergency exits 9.1.3 Windscreen in drivers cab 9.1.3.1 Mechanical characteristics 9.1.3.2 Optical characteristics 9.1.3.3 Equipment E.g. de-icing, de-misting, external cleaning devices, etc. 9.1.3.4 Front visibility 9.2 Working conditions 9.2.1 Environmental conditions 9.2.1.1 Heating, ventilation and air condition systems in driver cabs 9.2.1.2 Noise in driver cabs Including horn level inside the cab 9.2.1.3 Lighting in driver cabs 9.2.2 Others 9.3 Driver/machine interface Equipment in drivers cab to supervise and control safe operation of the train 9.3.1 Driver/machine interface 9.3.1.1 Speed indication Recording of speed covered by 9.6 9.3.1.2 Driver display unit and screens 9.3.1.3 Controls and indicators 9.3.2 Driver supervision Driver activity control function, e.g. vigilance 9.3.3 Rear and side view 9.4 Marking and labelling in driver cabs Static display of basic information for the driver 9.5 Equipment and other facilities onboard for staff 9.5.1 Facilities onboard for staff 9.5.1.1 Staff access for coupling/uncoupling 9.5.1.2 External steps and handrails for shunting staff 9.5.1.3 Storage facilities for use by staff 9.5.1.4 Other facilities 9.5.2 Staff and freight access doors Doors equipped with security device for opening only by staff including catering 9.5.3 Onboard tools and portable equipment E.g. equipment needed by driver or staff in emergency situation 9.5.4 Audible communication system E.g. for communication between:  the train crew,  the train crew and people inside/outside of the train 9.6 Recording device For the purpose of monitoring the behaviour of driver and train 9.8 Remote control function 10 Fire safety and evacuation 10.1 Fire safety 10.1.1 Fire protection concept 10.1.1.1 Classification of vehicle/fire categories 10.1.2 Fire protection measures 10.1.2.1 General protection measures for vehicles 10.1.2.2 Fire protection measures for specific kinds of vehicles E.g. requirements for freight trains or passenger trains on running capability, drivers protection, etc. 10.1.2.3 Protection of drivers cab 10.1.2.4 Fire barriers 10.1.2.5 Material properties 10.1.2.6 Fire detectors 10.1.2.7 Fire extinction equipment 10.2 Emergency 10.2.1 Passenger emergency exits 10.2.2 Rescue services information, equipment and access 10.2.3 Passenger alarm 10.2.4 Emergency lighting 10.3 Additional measures 11 Servicing Onboard facilities and interfaces for servicing 11.1 Train cleaning facilities 11.1.1 Train external cleaning facilities E.g. external cleaning through a washing plant 11.1.2 Train internal cleaning 11.2 Train refuelling facilities 11.2.1 Waste water disposal systems Including interface to toilet discharge system 11.2.2 Water supply system Conformity to sanitary regulations 11.2.3 Further supply facilities E.g. special requirement for stabling of trains 11.2.4 Interface to refuelling equipment for non-electric rolling stock E.g. nozzles used for diesel fuels and others 12.0 Onboard control command and signalling All the onboard equipment necessary to ensure safety and to command and control movements of trains authorised to travel on the network and its effects on the trackside part of the railway system 12.1 Onboard radio system 12.1.1 Non-GSM-R radio system 12.1.2 GSM-R compliant radio system 12.1.2.1 Text messages Specific requirements for text messages (e.g. in emergency) 12.1.2.2 Call forwarding Requirements and conditions governing call forwarding 12.1.2.3 Broadcast calls Requirements and conditions governing broadcast calls 12.1.2.4 Cab-radio related requirements I.e. other national mandatory cab radio-related requirements not made mandatory by TSI 12.1.2.5 Network selection by external trigger 12.1.2.6 General purpose radio-related functions I.e. other national mandatory general purpose radio-related functions not made mandatory by TSI 12.1.2.7 Primary controllers MMI functionality Requirements exported to the cab mobile derived from controllers MMI functionality 12.1.2.8 Use of hand portables as cab mobile radio As primary or fall-back radio 12.1.2.9 Capacity of onboard GSMR E.g. requirement for packet switching capability 12.1.2.10 GSM-R-ETCS interface E.g. train ID synchronisation 12.1.2.11 Interconnection and roaming between GSM-R networks Applicable until new release of Eirene target during 2010 12.1.2.12 Border crossing Applicable until new release of Eirene target during 2010 12.1.2.13 GPRS and ASCI Covered by change request. No national rules expected 12.1.2.14 Interface between rolling stock drivers safety device, vigilance device, and GSM-R onboard assembly Applicable until new release of Eirene target during 2010 12.1.2.15 Test specification for mobile equipment GSM-R To be closed with additions to Eirene specs 12.1.2.16 Directed/automatic network selection 12.1.2.17 Registration and deregistration 12.1.2.18 GSM-R version management No longer an open point  covered by agency procedure  to be removed from open points in TSI. No national rules expected 12.2 Onboard signalling 12.2.1 National onboard signalling systems Control and warning systems including, e.g. area emergency braking function and other national requirements for train protection 12.2.2 Compatibility of signalling system with the rest of the train Compatibility of onboard signalling equipment with other systems onboard a train, e.g. brakes, traction, etc. 12.2.3 Compatibility of rolling stock with track infrastructure Compatibility, e.g. with track-side detection systems or hot axle box detectors, for EMC see 8.4.2 12.2.3.1 Relation between axle distance and wheel diameter 12.2.3.2 Metal free space around wheels 12.2.3.3 Metal mass of a vehicle 12.2.4 ETCS cab signalling system 12.2.4.1 Awakening To be resolved in baseline 3 12.2.4.2 Train categories To be resolved in baseline 3 12.2.4.3 Performance requirements for onboard GSM-R equipment related to quality of service Service quality of GSM-R required for ETCS 12.2.4.4 Use of ETCS modes Requirements on use of ETCS modes that affect vehicle authorisation over and above those in the TSIs 12.2.4.5 ETCS requirements when vehicle is driven from outside the cab Requirements over and above or conflicting with the TSIs in respect of driving outside the cab, e.g. radio control by ground staff when shunting 12.2.4.6 Level crossing functionality To be resolved in baseline 3 12.2.4.7 Braking safety margins To be resolved in baseline 3 12.2.4.8 Reliability  Availability  Safety requirements To be resolved by TSI revision 12.2.4.9 Marker boards Requirements exported to vehicle to ensure visibility of boards (e.g. spread of headlight beam, visibility from cab) partially solved in 2.3.0d, to be fully resolved in baseline 3 12.2.4.10 Ergonomic aspects of the DMI To be resolved in baseline 3 12.2.4.11 ETCS values of variables controlled outside UNISIG  Manual To be resolved in baseline 3 12.2.4.12 KM conformance requirements To be resolved in baseline 3 12.2.4.13 Requirements for pre-fitting ETCS onboard equipment No longer an open point  covered by chapter 7 agreed by RISC March 2009  will be removed from the next version of the TSI. No national rules expected 12.2.4.14 ETCS version management No longer an open point  covered by agency procedure  to be removed from open points in TSI. No national rules expected 12.2.4.15 Specification of ETCS variables To be resolved in baseline 3 12.2.4.16 RBC  RBC interface Will be covered in 2.3.0d, test specification to be recommended in June 2009 RISC 12.2.4.17 Additional requirements on locomotives and multiple units 12.2.4.18 Functionality and interfaces of staff protection systems to the signalling system To be resolved in baseline 3 12.2.4.19 Interface with service brake To be resolved by TSI CCS revision 13 Specific operational requirements Specific requirements on vehicles for operations (including degraded mode, vehicle recovery, etc.) 13.1 Specific items to place onboard 13.2 Occupational health and safety 13.3 Lifting diagram and instructions for rescue Rescue, lifting and re-railing 14 Freight-related items Freight-specific requirements and environment (including facilities specifically required for dangerous goods) 14.1 Design, operation and maintenance constraints for the transport of dangerous goods E.g. requirements derived from RID, national rules or other regulations for the transport of dangerous goods 14.2 Specific facilities for the transport of freight 14.3 Doors and loading facilities